UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6298


TITUS THOMAS,

                Plaintiff - Appellant,

          v.

AJALA, Sgt.;    A.   YUSUT;    HARRIS,   Sgt.;   AMAGHIONYEODIWE,
Officer,

                Defendants – Appellees,

          and

JUSTIN CHANEY, inmate #348-112; ANTONIO WATSON, inmate #336-
897; TERRY MILLER, inmate #274-682; MARCUS SHANNON, inmate
#281-148,

                Defendants.


                              No. 11-6599


TITUS THOMAS,

                Plaintiff - Appellant,

          v.

G.L. WILSON, Officer; D. KRAMPT, Officer; R.C. ALLISON,
Officer; T. MENGUS, Officer; OFFICER HENDERSON; TERRY
MILLER, Inmate ID 274-682; JUSTIN CHANEY, Inmate ID 348-112;
GARY ANDERSON, Inmate ID 344-943; IMANI GREEN, Inmate ID
337-646,

                Defendants – Appellees.
Appeals from the United States District Court for the District
of Maryland, at Greenbelt.    Alexander Williams, Jr., District
Judge. (8:10-cv-02090-AW; 8:10-cv-02003-AW)


Submitted:   August 25, 2011            Decided:   August 29, 2011


Before MOTZ, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Titus Thomas, Appellant Pro Se.     Rex Schultz Gordon, Nichole
Cherie Gatewood, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            In these consolidated appeals, Titus Thomas challenges

the   district     court’s     orders   denying      relief    on   his   42   U.S.C.

§ 1983 (2006) civil rights complaints.                   We have reviewed the

record     and    conclude      that    there     is    no     reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     See Thomas v. Ajala, No. 8:10-cv-02090-AW (D. Md. Feb.

23, 2011); Thomas v. Wilson, No. 8:10-cv-02003-AW (D. Md. Jan.

20, 2011).       We dispense with oral argument because the facts and

legal    contentions     are    adequately      presented      in   the    materials

before   the     court   and    argument     would     not    aid   the   decisional

process.



                                                                            AFFIRMED




                                         3